Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 1 of 41



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                             CASE NO. 1:20-CV-21254-BLOOM/LOUIS


   SECURITIES AND EXCHANGE
   COMMISSION,

                                   Plaintiff,

   v.

   JUSTIN W. KEENER D/B/A JMJ
   FINANCIAL,

                                   Defendant.


   DEFENDANT JUSTIN W. KEENER’S OPPOSITION TO PLAINTIFF SECURITIES
      AND EXCHANGE COMMISSION’S STATEMENT OF MATERIAL FACTS

          Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 56.1 of the Local

  Rules, Defendant Justin W. Keener (“Mr. Keener”) hereby submits his Opposition to Plaintiff

  Securities and Exchange Commission’s (“SEC”) Statement of Material Facts ECF No. 67 (“PSOF”).

  The SEC’s Statement of Material Facts identifies 73 facts as “material” to its Motion for Summary

  Judgment ECF No. 68. See ECF No. 67. A fact is “material” only if it “might affect the outcome of

  the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Baas v.

  Fewless, 886 F.3d 1088, 1091 (11th Cir. 2018) (internal citations omitted).

          Mr. Keener notes that the SEC simply appended its exhibits to its motion, rather than to a

  declaration attesting to their authenticity as true and correct copies. For that reason alone, the SEC’s

  assertions of fact should be rejected, and the SEC’s Motion for Summary Judgment should be

  denied. See, e.g., Saunders v. Emory Health., Inc., 360 F. App’x 110, 113 (11th Cir. 2010) (upholding

  district court’s decision to strike unauthenticated exhibits because “[t]o be admissible in support of



                                                      1
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 2 of 41



  or in opposition to a motion for summary judgment, a document must be authenticated by and

  attached to an affidavit”); Goldman v. Summerfield, 214 F.2d 858, 859 (D.C. Cir. 1954) (reversing grant

  of summary judgment when based on attached exhibits with no evidence of authenticity or

  completeness).

                         COUNTERSTATEMENT OF DISPUTED FACTS

  1. Justin W. Keener was a resident of Miami, Florida from 2006 to 2018. Ex. 1 (Keener Tr.

  25:18-20). Keener holds a bachelor’s degree in finance from North Carolina State University. Id. at

  16:9-11.

  RESPONSE: Undisputed.


  2. Keener has never registered with the SEC as a securities dealer. See Dkt. #30,

  Defendant’s Answer and Affirmative Defenses to the Securities and Exchange Commission’s

  Complaint, ¶ 5 (hereinafter “Answer”).

  RESPONSE: Undisputed as phrased, but Mr. Keener maintains that he was not required to register

  with the SEC as a securities dealer. See, e.g., Def’s Statement of Material Facts in Supp. of Mot. for

  Summ. J. (“DSOF”) ECF No. 72 Ex. 7 (10.29.20 SEC Resp. to Def. Req. for Admis. (1st Set)) ECF

  No. 73-7, at 5-7. (failing to identify any currently registered dealer similar to Mr. Keener).


      3. Keener was associated with a registered broker-dealer leading up to his disbarment by the

  Financial Regulatory Authority (“FINRA”) in 2012. See Ex. 1 (Keener Tr. 18:3-4 (“I was, in fact,

  disbarred from FINRA.”)); Ex. 7, at 4589-91 (FINRA order suspending and then barring Keener

  from associating with any broker-dealer that is a member of FINRA). FINRA barred Keener from

  associating with any broker-dealer that is a member of FINRA because he failed to cooperate with a

  FINRA investigation. Ex. 7, at 4593




                                                      2
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 3 of 41



  RESPONSE: Disputed as phrased. Undisputed but immaterial that Mr. Keener was

  unintentionally associated with a registered broker-dealer “for five months, starting in April 2011,”

  over three years before the start of the Complaint’s Relevant Period, January 2015 to January 2018

  Compl. ECF No. 1, ¶ 1; Ex. 1 (JMJ-LIT-001-004677) at -79, n.4 (July 2012 FINRA Hearing Panel

  Decision); see also Ex. 2 (JMJ-LIT-001-000001), at -1-2 (November 2011 letter to FINRA explaining

  Mr. Keener’s refusal to produce information as “neither a member, person associated with a

  member or a person subject to FINRA’s jurisdiction”); DSOF Ex. 51 (SEC-OCIE-E-0000039) ECF

  No. 73-2 , at -39 (“It appears that Mr. Keener wanted to make an investment in a FINRA member

  but did not want to be involved with that firm as a principal and did not know that this investment

  might subject him to the control of FINRA”). Undisputed but immaterial that Mr. Keener was

  automatically “suspended from association with any FINRA member” for “not completely

  respond[ing] to the Rule 8210 requests within three months after the date of” the hearing panel

  decision. Ex. 1 (JMJ-LIT-001-004677) at 1; DSOF Ex. 51(SEC-OCIE-E-0000039) ECF No. 73-2,

  at -39.

      4. Keener does business under the “fictitious name” JMJ Financial (“JMJ”), which he registered

  in Florida in 2008. Answer, ¶ 5; Ex. 2 (one-page “fictitious name” application).

  RESPONSE: Undisputed but immaterial.


      5. Keener has had offices in Miami, Florida, San Diego, California, and San Juan, Puerto Rico

  between January 2015 through January 2018. Ex. 1 (Keener Tr. 30:21 – 31:6). JMJ’s San Diego office

  had 7,400 square feet and accommodated 15 to 20 “individual offices” and cubicles. Ex. 3 (Weisman

  Tr. 30:16 – 31:1).

  RESPONSE: Undisputed but immaterial.




                                                     3
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 4 of 41



     6.   Between January 2015 and January 2018, JMJ had as many as 25 employees at one time (Ex.

  22 (Keener Dep. 47:13-18); Answer, ¶ 5) who each had employment contracts (Ex. 1 (Keener Tr.

  54:10-12)), including the following: James Abbott (note finder), Dawn AuCoin (accountant), Peter

  Capernaros (loan servicing), John Casiano (note finder), Patrick Conniry (trader), Nhan Do (trader),

  Shawn Ellis (note finder), David Halfen (note finder), Jason Hightower (note finder), Liz Jankowski

  (marketing), Brandi Linn (Keener’s assistant), Fran Martino (general counsel), Chris Mayo (note

  finder), Conrad Nagel (Chief Financial Officer), Eilon Natan (note finder), Maria Posadas

  (accounting), and Sandy Weisman (executive vice president). See Ex. 1 (Keener Tr. 43:10-14, 44:8-11,

  45:16-22, 50:6-16, 52:3-4, 124:16-21, 174:9-12, 200:13-16); Ex. 4 (Nagel Tr. 15:17-25, 19:14-15, 22:25

  – 23:5, 24:10-14, 35:14-17); Ex. 3 (Weisman Tr. 15:4-8, 79:16-21, 81:6-12); Ex. 5, at JMJ-SEC-010-

  5653 (Hightower identified 500 issuers for JMJ to contact). JMJ also employed two independent

  contractors for information technology services: Summer Piper and Alex Egg. Ex. 1 (Keener Tr.

  52:12-16).

  RESPONSE: Disputed as phrased. Undisputed that Mr. Keener had assistants to help him

  administer convertible note investments and prepare related accounting and tax records, but in June

  2016 most of these employees were laid off because Mr. Keener stopped engaging in these

  investments. PSOF Ex. 22 (7.16.2021 Keener Tr.) ECF No. 67-22, at 29:8-17, 30:10, 186:22-24;

  PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 43:10-15, 44:5-47:9, 55:2-3 (“Had to have

  employees to help administer them.”); PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No. 67-4, at 23:11-16,

  24:5-18; PSOF Ex. 3 (9.25.19 Weisman Tr.) ECF No. 67-3, at 137:24-138:12.


  7. According to Keener’s tax records, JMJ had employee payroll of $1,997,248 in 2014,

  $2,695,185 in 2015, $2,428,808 in 2016, and $1,629,300 in 2017. See Ex. 6, at JMJ-SEC-022-64, 71,

  77, 87 (Keener’s tax returns for 2014-17); Ex. 1 (Keener Tr. 88:25 – 90:9).



                                                    4
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 5 of 41



  RESPONSE: Undisputed but immaterial as to whether Mr. Keener was a securities dealer, and also

  immaterial to the extent the assertion is outside the Relevant Period.


      8. JMJ purchased securities known as convertible notes (hereinafter “the Convertible Notes”)

  from penny stock issuers during the period July 2010 through April 2018. See Ex. 11, at ¶ 17

  (Taveras Declaration). FOOTNOTE 1: The SEC’s Complaint pleaded that the Relevant Period was

  January 2015 through January 2018, Complaint, ¶ 1, but Keener signed a one-year tolling agreement

  on March 27, 2019. See Ex. 8 (tolling agreement Keener). That agreement specified that the parties

  would not count the period of March 7, 2019 through March 6, 2020 in any calculation of a statute

  of limitations in this matter. Id. at ¶ 1.

  RESPONSE: Disputed as the specific fact is unsupported by the cited document and immaterial to

  the extent the assertion is outside the Relevant Period. The only document cited by the SEC is a

  declaration the SEC never revealed to Mr. Keener during discovery, and instead revealed for the first

  time when it was attached to its summary judgment motion after the close of discovery. It was

  prepared by the SEC’s “summary” fact witness Carmen A. Taveras (“Dr. Taveras”). Def.’s Mot. to

  Exclude Rebuttal Expert Report Ex. 11 (7.19.21 SEC’s Supp. Initial Discl.) ECF No. 66-, at 1. Dr.

  Taveras’ role as a summary fact witness is the subject of a motion in limine (ECF No. 69) and the

  Taveras Declaration will be addressed in the reply to that motion. It is also addressed in Mr.

  Keener’s Opposition to the SEC’s Motion in Limine. See ECF No. 87, at Sec. III.C. In brief, the

  Court should not consider the Taveras Declaration because it has not been subject to any discovery

  process, was not even started when counsel for Mr. Keener took Dr. Taveras’ deposition in late July,

  and improperly relies on hearsay summary data as evidence without establishing an appropriate

  foundation. See id. (describing (1) chronology of Mr. Keener’s efforts to obtain discovery regarding

  Dr. Taveras’s analysis, (2) how the SEC refused to provide it, and (3) how her declaration is based

  upon two summary documents, neither of which contain accurate data distinguishing between
                                                     5
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 6 of 41



  different investments). Undisputed that Mr. Keener purchased convertible notes during the Relevant

  Period, but disputed as to which notes and which stock sales are at issue. The Taveras declaration

  identifies many notes and transactions not at issue because they are outside the Relevant Period or

  because they do not concern the conversions of convertible notes. Compare PSOF Ex. 11 (Taveras

  Decl.) ECF No. 67-11, at Ex. 4 with DSOF Ex. 70 (7.1.21 Flemmons Report) ECF No. 73-21, at

  Exs. 3-4. With respect to the footnote, disputed as the tolling agreement does not extend the SEC’s

  statute of limitations by one year. See Def. Resp. to Pl. Mot. for Summ. J. at Sec. IV.D.2.


      9. Keener “negotiated the terms of the convertible notes and signed contracts to memorialize

  the investments he made into [the] issuers.” Answer ¶ 9.

  RESPONSE: Undisputed.


      10. The Convertible Notes were contracts in which the issuer of the note promised to pay JMJ

  (the holder of the note) a designated sum of principal and potentially interest within a designated

  time frame (or be subject to financial penalties). See, e.g., Ex. 12, at JMJ-SEC-010-6878 (convertible

  note issued by Bioenergy Plus, Inc. to JMJ).

  RESPONSE: Undisputed as to the cited example, but otherwise disputed because many of Mr.

  Keener’s investments had different features, and a citation to one example does not support the

  general proposition. There is also a dispute about which Convertible Notes are at issue, compare

  PSOF Ex. 11 (Taveras Decl.) ECF No. 67-11, at Ex. 4 to DSOF Ex. 70 (7.1.21 Flemmons Report)

  ECF No. 73-21, at Exs. 3-4., which further undermines any attempt to support a general proposition

  with one example.


      11. JMJ’s QuickLoan program generally sought to purchase Convertible Notes priced between

  $50,000 and $500,000. See Ex. 9, at 12 (JMJ website). JMJ’s marketing of this program emphasized a

  streamlined approval process with reduced paperwork and quick funding for companies that needed
                                                     6
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 7 of 41



  cash for working capital, to make payroll and to “keep the lights on.” See Ex. 1 (Keener Tr. 69:16 –

  70:20, 208:10-15). JMJ bought hundreds of Convertible Notes as part of the QuickLoan program.

  See id. at 71:20-24 (Keener estimated that “100 to 200 issuers” sold JMJ convertible notes as part of

  the QuickLoan program); Ex. 24, at 13 (“Quick Loan History … Over 225 QuickLoan recipients

  with hundreds of follow-on transactions”).

  RESPONSE: Undisputed as to January 2015 through 2017, but otherwise disputed as the fact is

  unsupported by the cited evidence. PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1,at 54:17-

  55:17, 56:21-57:15 (recalling only a “handful” of Convertible Notes in 2017); PSOF Ex. 22

  (7.16.2021 Keener Tr.) ECF No. 67-22, at 30:10; id. at 186:22-24 (downsizing JMJ in 2016).


          12.     JMJ also sought to purchase larger notes that Keener called “bridge loans” that

  frequently had an equity conversion feature essentially the same as a Convertible Note. See Ex. 1

  (Keener Tr. 80:25 – 81:12, 98:8-12, 111:15-23); Ex. 3 (Weisman Tr. 34:14-19).

  RESPONSE: Disputed. The bridge loans were very different from the Convertible Notes. Ex. 3

  (JMJ-LIT-003-013095) at -013100-09, -013114-20, -013124-29, -013227-34 (ACAR Security

  Purchase Agreements (“SPA”) and Note); Ex. 4 (JMJ-LIT-003-001714) at -001727-30, -001739,

  -001777-95, -001798-99, -001802-12, -001842-54, -0001961) (BLSP SPA and Note); Ex. 5 (JMJ-LIT-

  003-007205) at -007217-26, -007237-46, -007267-74, -007277-83, -007455-64, -007475-84, -007517-

  62) (DUOT SPA and Note); Ex. 6 (JMJ-LIT-003-009109), at -009141-52, -009167-74, -009176-84)

  (BLNK SPA and Note); Ex. 7 (JMJ-LIT-003-011968), at -011982-94, -011997-012009, -012018-40

  (Connekt SPA and Note) (showing that bridge loans during the Relevant Period were different than

  the convertible notes, including because they only had a limited convertible feature on default); c.f.,

  DSOF Ex. 12 (JMJ-LIT-003-009357) ECF No. 72-14, at -9396-98 (convertible note with conversion

  right as a matter of course); DSOF Ex. 13 (JMJ-SEC-009-000027) ECF No. 72-15, at -61-63 (same);

  PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 80:25-81:12 (did not recall that any bridge loans
                                                      7
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 8 of 41



  had a convertible feature); PSOF Ex. 3 (9.25.19 Weisman Tr.) ECF No. 67-3, at 34:14-19 (describing

  bridge loans as “loans that often are designed to provide capital to a company during an interim

  period prior to some event, which then allows the company to repay the proceeds of that loan”).


     13. As their name suggests, the Convertible Notes granted JMJ the option to demand that sums

  owed under the notes be paid in the form of the issuer’s stock (hereinafter known as “converting the

  note”). The vast majority of issuers allowed Keener to convert the notes to stock rather than repay

  them in cash. See PSOF Ex. 4 (Nagel Tr.) at 102:22 – 103:3 (estimating only one out of every five

  issuers repaid notes without an equity conversion event occurring)).

  RESPONSE: Disputed. The SEC’s only cited document for both assertions is limited testimony

  from Mr. Keener’s accountant, Conrad Nagel (“Mr. Nagel”), who was not directly involved in

  helping him administer convertible note investments. PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No. 67-

  4, at 15:22-25 (his responsibilities included “maintain[ing] the accounting records, administration,

  schedules, relationships with the landlord, parking garage, general administration and accounting and

  cash disbursements”). Here, Mr. Nagel testified “it’s difficult for me to recall that” and “maybe” in

  response to the SEC asking how often Mr. Keener’s investments in these notes were repaid in cash

  and whether it was “one out of five times.” Id. at 102:22-103:3.


     14. The Convertible Notes allowed JMJ to convert the notes into stock at a typical discount of

  30% to 40% against the lowest closing price of the stock during a specified number of trading days

  before each conversion (also known as the “look back period”). See Ex. 1 (Keener Tr. 61:25 – 62:2);

  Ex. 3 (Weisman Tr. 37:1-13); Ex. 4 (Nagel




                                                     8
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 9 of 41



      15. Tr. 109:13-14 (“And that’s why we made money on conversions, because generally speaking,

  there was that discount.”)).1

  RESPONSE: Disputed. The Convertible Notes had many different terms. See, e.g., PSOF Ex. 1

  (6.6.2019 Keener Tr.) ECF No. 67-1, at 61:13-62:2 (recalling that a typical discount for Convertible

  Notes held from 2014 to 2016 was generally a “10 percent discount to 40 or 50 percent discount,

  that range”); id. at 66:3-20 (explaining that a note with a 40 percent discount was maybe typical of

  Notes from 2013 and 2014, but not during the Relevant Period); PSOF Ex. 3 (9.25.19 Weisman Tr.)

  ECF No. 67-3, at 37:1-24 (the look back period for the discount “would be a calendar period of

  time” normally “a period of time in the past” but “[t]here may have been instances where it was

  both future and past” and it would “measure a particular event,” such as “an average stock price,”

  “lowest price,” or “highest price over a period of time”); PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No.

  67-4, at 109:9-14 (describing how they would make money on a hypothetical conversion with a 40

  percent discount in the note). Undisputed that some of the Convertible Notes during the Relevant

  Period allowed Mr. Keener to convert the outstanding loan balance into shares at a ratio based on

  the loan balance and a specified discount to the trading price of the stock at the time of conversion,

  while other Convertibles Notes did not include a market-adjustable conversion discount. Ex. 8 (JMJ-

  SEC-009-002198), at -2240-2244 (ALLM #1 convertible note with 25 percent discount); Ex. 9 (JMJ-

  SEC-009-003430), at -3448-3450 (PBIO convertible note with a fixed price). There is also a dispute

  about which Convertible Notes are at issue, which further undermines any attempt to generalize the

  features of the notes. See Resp. to ¶ 8, supra. Immaterial to the extent the cited testimony discusses

  Convertible Notes outside the Relevant Period. PSOF Ex. 22 (7.16.2021 Keener Tr.) ECF No. 67-

  22, at 61:13-62:2.



  1
   The numbering of paragraphs 14 and 15 matches the SEC’s Statement of Facts. Counsel for Mr.
  Keener provides one response to both paragraphs as the separation appears to be a formatting error.
                                                     9
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 10 of 41




      16. This discount meant that the conversion price fluctuated with the issuer’s stock price. See Ex.

  4 (Nagel Tr. 109:2-7 (describing how conversion price depended upon stock price during

  “lookback” period).

  RESPONSE: Disputed. The SEC only cites to testimony from Mr. Nagel, Mr. Keener’s

  accountant, which is incomplete and taken out of context. In the referenced testimony, Mr. Nagel

  gave a hypothetical example of how a discount would work and offered no testimony about how any

  conversion price actually fluctuated. PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No. 67-4, at 108:21-109:7

  (“Well, if the stock, for instance, had a market value within a certain period of time of the

  conversion, there may have been a look back period of 20 days, something like that, so it would be

  the lowest price within the previous 20 days or 30 days, a lookback period.”) (emphasis added). The

  Convertible Notes had different terms, and different types of discounts. See, e.g., PSOF Ex. 3

  (9.25.19 Weisman Tr.) ECF No. 67-3, at 37:1-24 (the look back period for the discount “would be a

  calendar period of time” normally “a period of time in the past” but “[t]here may have been

  instances where it was both future and past” and it would “measure a particular event,” such as “an

  average stock price,” “lowest price,” or “highest price over a period of time”).


      17. JMJ kept track of when notes were eligible to be converted and normally only converted a

  portion of the note to ensure that its stock holdings in that issuer did not exceed 4.99% at any point

  in time, which otherwise would have required making a public filing disclosing Keener’s beneficial

  ownership of the issuer. Id. at 110:22-111:7; see Ex. 12, at JMJ-SEC-010-6878 (convertible note

  promissory note of Alliance Bioenergy Plus, Inc. limited JMJ to acquiring no more than 4.99% of

  the issuer’s stock at one time from the note).

  RESPONSE: Disputed as the fact is unsupported by the cited evidence—which consists of general

  testimony and only one example of a specific transaction. There is also a dispute about which

                                                     10
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 11 of 41



  Convertible Notes are at issue, which further undermines any attempt to generalize activity

  surrounding the Notes. See Resp. to ¶ 8, supra.


      18. Once stock from a note was eligible to be sold, JMJ converted the note into stock and sold it

  into the market. See Ex. 4 (Nagel Tr. 52:19-25 (Keener converted notes six months after buying

  them).

  RESPONSE: Disputed as the fact is unsupported by the cited evidence—which is general

  testimony and does not concern specific transactions—and is not consistent with documents

  produced. See, e.g., PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 36:10-16 (“The company

  issues me a convertible note, and I take a long-term view of, you know, maybe six to twelve or

  twenty-four months. Sometimes a much longer term view of three to five years, which [] I’ve had

  actually more success with”); DSOF Ex. 27 (JMJ-LIT-016-005889) ECF No. 72-29, at -5889

  (converting after holding for 2 years); DSOF Ex. 28 (JMJ-LIT-016-006219) ECF No. 72-30, at -

  6219 (converting after holding for 4 years); Ex. 10 (JMJ-SEC-009-003124), at -03133, -3127

  (converting after holding LEXG note for 3 years); Ex. 11 (JMJ-LIT-007-000293) at -311 (same);

  DSOF Ex. 30 (JMJ-LIT-007-000201) ECF No. 72-32, at -218-19 (2015 Tax Return, Form 8949

  reporting losses on 16 QuickLoan Convertible Notes, including -$74,900 on the BLUU note,

  -59,900 on the ABKI note, -$49,938 on the CRQE note, and -$49,900 on the SFEG note).


      19. At that point, existing shareholders typically experienced price declines in the stock. Ex. 4

  (Nagel Tr. 111:14-18 (general trend after JMJ started selling stock from the Convertible Notes was

  for the stock price to drop)). JMJ could make profits selling into a declining market because it

  acquired its shares at a substantial discount to the prevailing market price. Ex. 13 (Mayhew Dep.

  67:19 – 68:3 (“Q. ... So Mr. Keener can sell into a declining market and still make profitable trades,

  would you agree? A. Yes.”)).

                                                     11
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 12 of 41



  RESPONSE: Disputed. The general testimony provided by Mr. Keener’s accountant does not

  support the proposition. See PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No. 67-4, at 111:14-18 (simply

  agreeing to the SEC’s representation about a “general trend”). There is also a dispute about which

  Convertible Notes are at issue, which further undermines any attempt to generalize activity

  surrounding the Notes. See Resp. to ¶ 8, supra. Undisputed but immaterial as to Dr. Stewart

  Mayhew’s testimony that, hypothetically, Mr. Keener could sell into a declining market and still

  make a profitable trade. PSOF Ex. 13 (7.30.21 Mayhew Tr.) ECF No. 67-13, at 67:19-68:3.


      20. When JMJ evaluated issuers for its QuickLoan program, among the criteria Keener

  considered was the liquidity of an issuer’s existing stock, the volume at which it traded in the market,

  and the amount of other outstanding convertible debt. See Ex. 14, at JMJ-SEC-017-3301 (Natan

  email describing JMJ criteria for QuickLoan Program); Ex. 15 (convertible note amount was

  generally equal to 10% of total dollar volume of issuer’s stock traded over prior 60 days).

  RESPONSE: Undisputed that, before making a QuickLoan investment in a public company, Mr.

  Keener and/or his assistants conducted extensive due diligence. PSOF Ex. 3 (9.25.19 Weisman Tr.)

  ECF No. 67-3,) at 51:9-18 (looking at “the basic financial data” of a company such as the “assets,

  liabilities, revenue, profits, losses[, and] cash flow”); PSOF Ex. 17 (10.7.19 Natan Tr.) ECF No. 67-

  17, at 22:21-28:20 (trading volume is “just another one of our criteria among other things that we

  look at when we provide due diligence”); DSOF Ex. 9 (JMJ-LIT-003-000118) ECF No. 72-11, at -

  118 (due diligence reviews for red flags); DSOF Ex. 10 (JMJ-LIT-003-000303) ECF No. 72-12, at -

  303 (same).


      21. Although each Convertible Note designated an amount of principal on its face, JMJ’s

  practice was to pay the issuer a smaller amount at the note’s inception and then pay additional

  amounts in the future. Ex. 16, at 26 (describing the QuickLoan program as having “Automatic

                                                    12
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 13 of 41



  Follow-On Payments [from JMJ] Built In [to ensure] Only one closing ... The typical QuickLoan will

  receive the closing payment [and] typically several more payments through the life of the transaction

  ... Some have 10+ payments, so it keeps on paying the company”) (emphasis in original). This

  approach allowed JMJ to add to its position in an issuer’s convertible notes without having to

  negotiate and close on new contract language each time. See id.; Ex. 9, at 7 (JMJ’s website).

  RESPONSE: Disputed as the fact is unsupported by the cited evidence—which consists of

  marketing materials rather than transaction documents. There is also a dispute about which

  Convertible Notes are at issue, which further undermines any attempt to generalize activity

  surrounding the Notes. See Resp. to ¶ 8, supra. Undisputed that the cited marketing materials

  identified QuickLoans as having these options.


      22. Some issuers sold JMJ warrants (convertible into common stock) at the same time that they

  sold JMJ convertible notes. See Ex. 4 (Nagel Tr. 71:3-11); Ex. 17 (Natan Tr. 38:6-8 (“a warrant is just

  another term that’s added to a [convertible note] transaction.”)). No issuer sold JMJ warrants

  without a convertible note. Ex. 4 (Nagel Tr. 71:3-11).

  RESPONSE: Disputed as the fact is unsupported by the cited evidence—which is general

  testimony and does not concern specific transactions. PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No. 67-

  4, at 71:3-11 (answering questions about whether a spreadsheet, JMJ-SEC-008-00380, included the

  sale of warrants); PSOF Ex. 17 at 38:6-8 (“every transaction has its own terms. So a warrant is just

  another term that’s added to a transaction . . . it wasn’t used all the time”). Mr. Keener invested in

  warrants separate from convertible notes. See, e.g., Ex. 12 (JMJ-SEC-009-002268) at -2268-2269,

  2318-2337 (AMPE warrants with no convertible note).




                                                     13
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 14 of 41



      23. To support, conduct, and develop its convertible notes business, JMJ “developed proprietary

  software” at a cost of more than $3 million. Ex. 3 (Weisman Tr. 24:23); Ex. 17 (Natan Tr. 61:23 –

  62:15); Ex. 24, at 13 (“Over $3M in custom technology”).

  RESPONSE: Undisputed that Mr. Keener developed software to assist him in conducting due

  diligence on potential investments and to account for his investments. Disputed that that this

  software was exclusively intended for convertible note investments.


      24. Customer management software, called “the mainframe,” tracked “existing portfolio

  companies” and “potential companies and our interactions and relationships as we went through a

  relationship-building process.” Ex. 3 (Weisman Tr. 25:22 – 26:17).

  RESPONSE: Undisputed that Mr. Keener had software called “the mainframe” and that it tracked

  his potential and ongoing investments. Disputed that it was “customer management software”;

  instead, the software was intended to facilitate Mr. Keener’s investment decisions. PSOF Ex. 3

  (9.25.19 Weisman Tr.) ECF No. 67-3, at 25:20-25, 27:23-28:13 (the software tracked, among other

  things, company filings); PSOF Ex. 17 (10.7.19 Natan Tr.) ECF No. 67-17, at 58:5-59:19 (due

  diligence reviews for each investment opportunity tracked “on our mainframe, on our software, you

  know, proprietary software”).


      25. JMJ also had an accounting database to track the performance of JMJ’s convertible notes. See

  Ex. 4 (Nagel Tr. 19:16 – 22:21); Ex. 3 (Weisman Tr. 25:20-21). The accounting database was “highly

  accurate.” Ex. 4 (Nagel Tr. 67:8-9).

  RESPONSE: Undisputed that Mr. Keener had an accounting database that tracked the

  performance of Mr. Keener’s investments in convertible notes. Disputed that the accounting

  database only tracked convertible note investments. DSOF Ex. 32 (6.28.2021 Aucoin Tr.) ECF No.

  72-32, at 29:3-12.

                                                   14
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 15 of 41




      26. JMJ experienced substantial competition from other companies that sought to purchase

  convertible notes from issuers. See Ex. 3 (Weisman Tr. 90:8-18 (“the marketplace became saturated

  with lenders doing similar types of loans”)); Ex. 17 (Natan Tr. 33:22 – 34:8 (JMJ’s convertible note

  business is part of a “competitive industry”)). JMJ was nevertheless quite successful with, as Keener

  stated in a presentation in 2016, “over 50% market share.” See Ex. 24, at 27 (JMJ “Broker and Finder

  Seminar” PowerPoint presentation).

  RESPONSE: Undisputed that other investors also sought to invest in convertible notes. Disputed

  that Mr. Keener in fact had “over 50% market share” as the cited evidence is a marketing claim, not

  actual evidence related to market share.


      27. Between July 2010 and April 2018, JMJ entered into at least 272 convertible notes with 201

  different issuers. (fn. 2). Ex. 11 (Taveras Decl. at ¶¶ 17-18). FOOTNOTE 2: JMJ purchased other

  convertible notes during the period, but they are not included in this description because JMJ did

  not sell stock from those issuers during the relevant period for purposes of disgorgement (March 24,

  2014 through January 31, 2018).

  RESPONSE: Disputed as the specific fact is unsupported by the cited documents and immaterial

  to the extent the assertion is outside the Relevant Period. The only document cited by the SEC is

  the Taveras Declaration, which the Court should not consider for the reasons set forth above in the

  Response to Paragraph 8. Undisputed that Keener purchased convertible notes during the Relevant

  Period, but there is a dispute as to which convertible notes are at issue. See Resp. to ¶ 8, supra.


      28. To purchase the notes, as well as warrant agreements bundled with the notes, JMJ made

  payments totaling approximately $52 million. Id. at ¶ 18.

  RESPONSE: Disputed as the specific fact is unsupported by the cited document and immaterial

  to the extent the assertion is outside the Relevant Period. The only document cited by the SEC is
                                                     15
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 16 of 41



  the Taveras Declaration, which the Court should not consider for the reasons set forth above in the

  Response to Paragraph 8. Moreover, the documents Dr. Taveras relied on to prepare her

  Declaration did not contain the information for her to differentiate between convertible notes and

  other investments, or to identify whether warrant agreements were “bundled” with notes. DSOF

  Ex. 32 (6.28.2021 Aucoin Tr.) ECF No. 72-32, at 180:24-25 (the spreadsheet “doesn’t include

  expenses. It’s before expenses.”). Undisputed that Mr. Keener made payments to invest in

  convertible notes during the Relevant Period, but there is a dispute as to which convertible notes are

  at issue, and whether any warrant agreements or other investments are at issue. See Resp. to ¶ 8,

  supra.


      29. JMJ converted these notes and warrants on 2,414 occasions during the period and received

  more than 38 billion shares of newly issued stock directly from the issuers. Id.

  RESPONSE: Disputed as the specific fact is unsupported by the cited document and immaterial to

  the extent the assertion is outside the Relevant Period. The only document cited by the SEC is the

  Taveras Declaration, which the Court should not consider for the reasons set forth above in the

  Response to Paragraph 8. Undisputed that Keener converted notes during the Relevant Period, but

  warrants are not “converted.” See, e.g., Ex. 12 (JMJ-SEC-009-002268) at -2268-2269, -2318-2337

  (AMPE warrant). Further, there is a dispute as to which convertible notes are at issue, and whether

  any warrant agreements or other investments are at issue. See Resp. to ¶ 8, supra.


      30. JMJ sold those shares into the market through more than 16,000 transactions during the

  period for gross proceeds of over $93 million. Id.

  RESPONSE: Disputed as the specific fact is unsupported by the cited document and immaterial to

  the extent the assertion is outside the Relevant Period. The only document cited by the SEC is the

  Taveras Declaration, which the Court should not consider for the reasons set forth above in the

                                                       16
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 17 of 41



  Response to Paragraph 8. Undisputed that Mr. Keener sold shares received from note conversions

  during the Relevant Period, but there is a dispute as to which convertible notes and which sales are

  at issue. See Resp. to ¶ 8, supra.


      31. During the period March 24, 2014 through January 31, 2018, JMJ sold a subset of the 38

  billion shares of stock (which was approximately 33 billion shares) for net proceeds of

  approximately $34 million. Id. at ¶¶ 11, 12.

  RESPONSE: Disputed as the specific fact is unsupported by the cited document and immaterial to

  the extent the assertion is outside the Relevant Period. The only document cited by the SEC is the

  Taveras Declaration, which the Court should not consider for the reasons set forth above in the

  Response to Paragraph 8. Undisputed that Mr. Keener sold shares received from note conversions

  during the Relevant Period, but there is a dispute as to which convertible notes and which sales are

  at issue. See Resp. to ¶ 8, supra. Moreover, Dr. Taveras is not an accountant, and thus is not

  appropriately qualified to offer any opinions about “net proceeds.” Furthermore, the documents

  she relied on to prepare the Declaration did not contain the information for her to do so because

  they did not contain any data about expenses. DSOF Ex. 32 (6.28.2021 Aucoin Tr.) ECF No. 72-

  32, at 180:24-25 (the spreadsheet “doesn’t include expenses. It’s before expenses.”).


      32. Sixty-two percent (62%) of these net proceeds were from selling stock converted from

  notes; 17% were from selling stock converted from warrants bundled with notes; 14% were from

  selling stock received from issuers settling the outstanding note balances without using the

  conversion mechanism; 6% were from selling stock from “bonuses” associated with notes; and 0.1%

  from penalties on the convertible note issuers. Id. at ¶ 14. Less than one percent of these net

  proceeds were from stock purchased in the open market. Id.




                                                    17
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 18 of 41



  RESPONSE: Disputed as the specific fact is unsupported by the cited document and immaterial to

  the extent the assertion is outside the Relevant Period. The only document cited by the SEC is the

  Taveras Declaration, which the Court should not consider for the reasons set forth above in the

  Response to Paragraph 8. Moreover, Dr. Taveras is not an accountant, and thus is not appropriately

  qualified to offer any opinions about “net proceeds.” Furthermore, the documents she relied on to

  prepare the Declaration did not contain the information for her to do so because they did not

  contain any data about expenses. DSOF Ex. 32 (6.28.2021 Aucoin Tr.) ECF No. 72-32, at 180:24-

  25 (the spreadsheet “doesn’t include expenses. It’s before expenses.”). Undisputed that Mr. Keener

  generated revenue from selling shares received from note conversions during the Relevant Period,

  but there is a dispute as to which convertible notes and which sales are at issue, and whether any

  proceeds from transactions other than note conversions are at issue. See Resp. to ¶ 8, supra.


      33. JMJ had net income of approximately $33 million after accounting for proceeds from

  original issue discounts, interest, and penalties (of $6.3 million) as well as write-offs and other losses

  (of $7.2 million). Id. at Taveras Ex. 1.

  RESPONSE: Disputed as the specific fact is unsupported by the cited document and immaterial

  to the extent the assertion is outside the Relevant Period. The only document cited by the SEC is

  the Taveras Declaration, which the Court should not consider for the reasons set forth above in the

  Response to Paragraph 8. Moreover, Dr. Taveras is not an accountant, and thus is not appropriately

  qualified to offer any opinions about “net income.” Furthermore, the documents she relied on to

  prepare the Declaration did not contain the information for her to do so because they did not

  contain any data about expenses. DSOF Ex. 32 (6.28.2021 Aucoin Tr.) ECF No. 72-32, at 180:24-

  25 (the spreadsheet “doesn’t include expenses. It’s before expenses.”). Undisputed that Mr. Keener

  generated revenue from selling shares received from note conversions during the Relevant Period,

  but there is a dispute as to which sales are at issue, and which expenses should be deducted to
                                                      18
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 19 of 41



  calculate net income. PSOF Ex. 11 (Taveras Decl.) ECF No. 67-11 (which does not discuss

  expenses) to DSOF Ex. 70 (Flemmons Report) ECF No. 73-21, at Ex. 5 (listing expenses).


      34. Keener stated that “50 to 100 percent would be a reasonable ... estimate” of JMJ’s profit

  margin on convertible notes (i.e., the ratio of JMJ’s profit from a convertible note to its acquisition

  cost). See Ex. 1 (Keener Tr. 246:14-20).

  RESPONSE: Undisputed that the cited testimony is accurately quoted but disputed as the fact is

  unsupported as to the actual profit margin and because there is a dispute about which convertible

  notes are at issue. See Resp. to ¶ 8, supra.


      35. Keener testified in June 2019 that he had “essentially no interest” in the convertible note

  business going forward and “I have no interest in reentering that business whatsoever again.” Id. at

  56:18-23, 57:12-13.

  RESPONSE: Disputed as phrased, because it suggests Mr. Keener only decided in June 2019 that

  he had no interest in the convertible note business, when he actually made this decision several years

  earlier. The quoted testimony is incomplete and taken out of context. Undisputed that Mr. Keener

  stopped investing in convertible notes after entering into only a “handful” of new convertible notes

  in 2017 and investing in one existing convertible note in 2018.

          I think -- I think last year, I did one new one in maybe February or March for $50,000
          because it was a company I had already invested in didn’t have money to make its SEC
          filings. So throwing good money after bad, you know? That company, I believe, declared
          bankruptcy this or last year. But, you know, the year before that, it was a handful. . . .

          I have essentially no interest in it . . . [I]t’s a very difficult investment to administer. I believe
          because the borrower has little incentive to honor the investment, the contract. It’s not like
          a mortgage where the person who borrows the mortgage has the incentive of I don’t want to
          lose my home, so I’m going to honor our agreement, I’m going to pay. Most of these –
          these were unsecured. . . . So the borrower had little interest in honoring a contract. . . even
          if you [] sue them, they still don’t care. . . . So it just became a hassle . . . I have no interest in
          reentering that business whatsoever again.



                                                        19
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 20 of 41



  PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 54:17-55:7, 56:21-57:15; see also PSOF Ex. 22

  (7.16.2021 Keener Tr.) ECF No. 67-22, at 29:14-17, 30:10.


      36. In June and July 2020, JMJ sold the stock of Blink Charging Co. f/k/a Car Charging Group

  Inc. (“BLNK”) that JMJ obtained from a Convertible Note that it purchased in October 2016. See

  Ex. 19, at 1-13 (“BlueSheet” transaction records showing sales of BLNK stock by Keener and JMJ

  Financial); Ex. 20 (BLNK convertible note issued to JMJ Financial signed by Keener on October 13,

  2016); Ex. 18 (warrant purchase agreement between BLNK and JMJ Financial dated October 13,

  2016). JMJ’s total proceeds from these sales exceeded $13.76 million. Ex. 19, at 13.

  RESPONSE: Disputed. This fact is inconsistent with the BLNK’s public filings. Mr. Keener did

  not acquire the BLNK shares sold in June and July 2020 through a Convertible Note purchased in

  October 2016; he acquired them through a common stock purchase from the CEO in April 2018 as

  well as other agreements with the company that were not convertible notes. See Ex. 13 (BLNK 2019

  10-K) at 36-37; Ex. 14 (BLNK Schedule 13G) at 2-4. This fact is also disputed because the SEC has

  also cited to inadmissible evidence. The first document cited by the SEC is PSOF Ex. 19, which is

  inadmissible because it is an unauthenticated, nonpublic document that was never produced during

  discovery. This fact is also immaterial because it is outside the Relevant Period.


      37. Keener and his employees solicited issuers and conducted securities transactions using the

  means and instruments of communication in interstate commerce and of the mails. See, e.g., Answer,

  ¶ 13 (Keener “admits that he used the telephone or internet to liquidate shares”); Ex. 9 (JMJ website

  soliciting issuers); Ex. 26, at 1-3 (JMJ Twitter account soliciting issuers); Ex. 23, at 1-10 (JMJ press

  releases issued on its website); Ex. 33, at 1-2 (“Campaign Report” analyzing distribution of JMJ

  newsletter by email); Ex. 34, at JMJ-SEC-016-11520 (Keener email to issuer); Ex. 35, at JMJ-SEC-

  105-25820 (“all phone calls must be made” to qualify for bonuses).

                                                      20
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 21 of 41



  RESPONSE: Disputed as to the characterization that Mr. Keener “solicited” issuers. Mr. Keener

  had a website in order to establish credibility as an investor. PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF

  No. 67-1, at 103:7-18; PSOF Ex. 22 (7.16.2021 Keener Tr.) ECF No. 67-22, at 73:6-10 (purpose of

  the website is to show companies that Mr. Keener is “a real guy,” a “real investor,” and to “give

  [him]self some credibility so that [he] can . . . hopefully have a better pool of [] companies to invest

  in.”). And he would reach out to issuers to discuss whether they had any funding needs. PSOF Ex.

  1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 46:5-8, 161:19-24 (emailing or calling companies he

  wanted to invest in).


      38. Issuers satisfied JMJ’s conversion demands by directing their transfer agents to issue new

  stock, i.e., stock that had not previously traded in the market. See Ex. 1 (Keener Tr. 120:15 – 121:8).

  Keener knew that stock converted from notes was not publicly traded until he “introduce[d] it to the

  market.” Id.

  RESPONSE: Disputed as the fact is unsupported by the cited material— which is general

  testimony, does not concern specific transactions, and does not mention transfer agents. There is

  also a dispute about which convertible notes and conversions are at issue, which also undermines

  any attempt to generalize activities around any conversions. See Resp. to ¶ 8, supra.


      39. It was JMJ’s practice when purchasing a convertible note to have the issuer execute a letter

  to its transfer agent reserving a certain amount of new shares that later could be issued to JMJ upon

  conversion of the note. (fn. 3). See Ex. 12, at JMJ-SEC-010-6881 - 83 (transfer agent letter for

  Alliance Bioenergy Plus, Inc. dated April 22, 2016). Many of these letters stated that the transfer

  agent should reserve “such number of shares that has a market value equal to at least five times” the

  outstanding balance on the note. Id. FOOTNOTE 3: A transfer agent is the institutional market




                                                     21
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 22 of 41



  participant hired by issuers to record, track, and effectuate corporate issuances of new stock to

  purchasers.

  RESPONSE: Undisputed as to the cited example involving Alliance Bioenergy Plus, Inc., but

  otherwise disputed as the fact is unsupported by the cited evidence—which is only one example of a

  transaction. There is also a dispute about which convertible notes are at issue, which also

  undermines any attempt to generalize activities around the notes. See Resp. to ¶ 8, supra. This fact is

  also immaterial.


      40. JMJ monitored the trading of the issuers’ stock to determine when to increase the

  reservation of shares (i.e., if the price drops, JMJ may need more shares when it converts the note).

  See Ex. 36, at JMJ-SEC-014-11523 - 26 (“T[ransfer] A[gent] Reset Report” tracks when to request

  additional shares to be reserved at the issuers’ transfer agents).

  RESPONSE: Disputed as the fact is unsupported by the cited material—which is a spreadsheet to

  “establish guidelines for company contact and tracking.” PSOF Ex. 36 (JMJ-SEC-014-011482) ECF

  No. 67-36, at -11522. There is also a dispute about which convertible notes are at issue, which also

  undermines any attempt to generalize activities around the notes. See Resp. to ¶ 8, supra.


      41. JMJ employed a marketing manager named Liz Jankowski. See Ex. 1 (Keener Tr. 159:24 –

  160:10); Ex. 17 (Natan Tr. 73:11-13).

  RESPONSE: Undisputed that Mr. Keener employed a marketing manager named Elizabeth (“Liz”)

  Jankowski until June 2016. PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No. 67-4, at 23:11-16, 24:5-18

  (many employees were laid off June 2016, including Liz Jankowski).


      42. Internal JMJ marketing documents show that JMJ employed a comprehensive marketing

  strategy to solicit issuers to sell JMJ convertible notes, including: operating a website (JMJfn.com);

  attending and sponsoring industry conferences to reach issuers; sponsoring JMJ’s own conferences;
                                                      22
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 23 of 41



  using email campaigns to solicit issuers; developing a “firm brochure”; and issuing press releases

  about JMJ to the internet. See Ex. 21, at JMJ-SEC-007-2625 - 2627 (JMJ “Marketing Initiatives for

  2016”); Ex. 22 (Keener Dep. 71:7-9); Ex. 23 (JMJ press releases).

  RESPONSE: Disputed as phrased. Undisputed and immaterial that Mr. Keener had a website

  (JMJfn.com), attended and sponsored conferences, sent out one newsletter, and published press

  releases, but otherwise disputed as to the characterization that this was a “comprehensive marketing

  strategy” and disputed that the “Marketing Initiatives for 2016” were ever implemented as described.

  PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 162:16-163:6, 165:2-20, 178:2-20; PSOF Ex. 3

  (9.25.19 Weisman Tr.) ECF No. 67-3, at 110:5-111:14.


      43. The SEC downloaded JMJ’s website on April 16, 2019. Ex. 10, ¶ 4 (Castillo Declaration

  regarding capture of JMJfn.com); Ex. 9, at 1-18 (JMJ website capture); see also Answer, ¶ 10

  (“Defendant further admits to operating a website for JMJ Financial”).

  RESPONSE: Undisputed but immaterial.


      44. The website advertised JMJ’s QuickLoan program in which JMJ purchased convertible notes

  priced between $50,000 and $250,000 from publicly-traded issuers. See Ex. 9, at 7. The website

  advertised JMJ’s interest in offering bridge loans and engaging in “convertible debentures” and

  “registered equity financings” with publicly-traded companies. Id. at 4 (website page on bridge

  loans). The website stated that “JMJ has placed over $60 million in the last five years, closing

  transaction with over 70 public companies in 2015 alone.” Id.

  RESPONSE: Undisputed but immaterial that the website contained the quoted text, but otherwise

  disputed as to the characterization that this was “advertising” for the reasons set forth above in

  response to Paragraph 37. Also disputed that Mr. Keener made all the types of investments listed.




                                                    23
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 24 of 41



     45. The website included press releases that Keener and one of his employees drafted that were

  intended to establish JMJ’s credibility with convertible note issuers. Ex. 1 (Keener Tr. 113:16 –

  114:14); see Ex. 23 (JMJ press releases); Ex. 3 (Weisman Tr. 105:1-14).

  RESPONSE: Undisputed but immaterial.


     46. JMJ maintained a Twitter account (@JMJ Financial) that advertised JMJ’s willingness to

  purchase convertible notes. See Ex. 27, ¶ 3 (Castillo Declaration regarding capture of Twitter posts

  for @JMJ Financial); Ex. 26, at 1-3 (JMJ’s Twitter posts as of Nov. 9, 2020).

  RESPONSE: Undisputed and immaterial that Mr. Keener had a Twitter account (@JMJ

  Financial) during the Relevant Period, but otherwise disputed as to the characterization that it

  “advertised” anything for the same reasons set forth above in response to Paragraph 37.


     47. JMJ hired employees to solicit potential issuer clients to sell JMJ convertible notes. See Ex. 1

  (Keener Tr. 166:6-22, 169:3-19 (Keener drafted scripts for employees soliciting issuers to use)); Ex.

  36, at JMJ-SEC-014-11491 - 98 (sample scripts); Ex. 17 (Natan Tr. 13:11 – 14:9).

  RESPONSE: Disputed that any employees “solicit[ed] potential issuer clients” as the fact is

  unsupported by the cited materials. Undisputed but immaterial that Mr. Keener had assistants to

  help identify convertible note investment opportunities by calling companies directly to inquire

  about their funding needs from January 2015 until June 2016 when most of Mr. Keener’s employees

  were laid off. PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 186:22-24 (JMJ downsized in

  2016); PSOF Ex. 3 (9.25.19 Weisman Tr.) ECF No. 67-3, at 137:24-138:12 (same); PSOF Ex. 4

  (9.11.19 Nagel Tr.) ECF No. 67-4, at 23:11-16, 24:5-18 (same).


     48. These employees included James Abbott, John Casiano, Shawn Ellis, David Halfen, Chris

  Mayo, and Eilon Natan. See, e.g., Ex. 17 (Natan Tr. 13:7-10).


                                                    24
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 25 of 41



  RESPONSE: Disputed as the fact is unsupported by the cited testimony, which only describes Mr.

  Natan’s general responsibilities. PSOF Ex. 17 (10.7.19 Natan Tr.) ECF No. 67-17, at 13:7-10 (“Q

  Okay. And what are your responsibilities? A I go out there and find companies, conduct due

  diligence on companies that would be a good fit for JMJ to provide capital to.”). Most of these

  employees were laid off by June 2016. See PSOF Ex. 22 (7.16.2021 Keener Tr.) ECF No. 67-22, at

  29:8-17, 30:10, 186:22-24; PSOF Ex. 3 (9.25.19 Weisman Tr.) ECF No. 67-3, at 137:24-138:12

  (reducing staff in June 2016); PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No. 67-4, at 23:11-16, 24:5-18

  (by the end of June 2016, Shawn Ellis, James Abbott, and Chris Mayo were no longer employed by

  Mr. Keener).


      49. JMJ paid them commissions and bonuses tied to the number and size of convertible notes

  they obtained for JMJ. See, e.g., Ex. 35, at JMJ-SEC-015-25820 (email describing 2014 Bonus

  Structure for JMJ employees); Ex. 28, at JMJ-SEC-010-5680, 5682-83 (“2016 Comp Plan” setting

  forth bonus requirements); Ex. 25, at 1-2 (Natan received commissions of $114,500 in 2016 and

  $68,252 in 2017)); see also Ex. 1 (Keener Tr. 183:3-12 (describing bonus structure for note finder

  employees)).

  RESPONSE: Disputed as the fact is unsupported by the cited materials—the only specific payment

  identified is to Mr. Natan, and the SEC has not cited any evidence related to the actual reason for

  Natan’s commissions nor that any bonus or commissions were actually paid to the other employees.

  This fact is also immaterial.


      50. A piece of “lead generation software” known internally at JMJ as “the screener” helped its

  employees “screen public filings ... to identify potential borrowers.” Ex. 3 (Weisman Tr. 25:10-14).

  The screener had the capability to track every company in the SEC’s EDGAR database “and then




                                                    25
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 26 of 41



  [JMJ] could decide if it made sense to contact those companies to see if they had any capital needs.”

  Id. at 27:23 – 28:13. JMJ contacted hundreds of those companies. Id. at 28:14-23.

  RESPONSE: Undisputed but immaterial.


      51. Keener sponsored, and he and his employees attended, microcap industry conferences

  (Answer, ¶ 9) at which they solicited issuers to sell JMJ convertible notes. See, e.g., Ex. 3 (Weisman

  Tr. 93:12 – 94:24). For example, in 2016, Keener and his employees had the following conference

  schedule:

     Date      Name                Location      Sponsor?       Sponsorship Cost        JMJ Attendees
   1/11/2016  SeeThruEquity        Fairmont,       Yes          $4,000 - Gold           Jankowski,
              - Microcap           San                          Sponsor                 Natan, and
              Healthcare           Francisco,                                           Weisman
              Investor             CA
              Conference
   1/11-      Biotech              Parc 55, San No              N/A                     Jankowski,
   13/2016    Showcase 2016        Francisco,                                           Natan, and
   2/8-9/2016 Bio CEO &            Waldorf        No            N/A                     Keener,
              Investor             Astoria,                                             Jankowski,
              Conference           New                                                  Natan, and
   2/10-      Nat’l                Margaritaville Yes           Unknown                 Ellis, Halfen,
   11/2016    Investment           Beach                                                Linn, Natan,
              Banking              Resort,                                              and Weisman
   2/22/2016 Innovations           Ritz-Carlton, Yes            Fee Waived              Halfen,
              2016 -               Miami                                                Jankowski,
              SeeThruEquity        Beach,                                               Natan, and
              & Brewer             Florida                                              Weisman
   3/13-      Roth                 Ritz-Carlton, Yes            $10,500 - Silver        Caparneros, Ellis,
   16/2016    Conference           Dana Point                   Sponsor                 Jankowski,
                                                                                        Natan, and
   5/3-5/2016 Growth Capital Caesars            Yes         $7,500 - Gold               Ellis,
                 Expo            Palace, Las                Sponsor                     Jankowski,
                                 Vegas                                                  Natan, and
   6/1-2/2016 Marcum             New York       Yes         $13,500 - Gold              Not Known
                 Microcap                                   Sponsor
                 Conference
   6/7-9/2016 LD Micro           Los Angeles No             N/A                         Not Known
  See Ex. 29 (one-page 2016 conference schedule as of June 15, 2016).




                                                     26
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 27 of 41



  RESPONSE: Disputed as to the characterization, but undisputed that Mr. Keener or his assistants

  attended approximately 10 conferences in 2016 to “network[]” and “meet “companies who are

  seeking investors, other vendors, maybe attorneys and accountants” as well as for “education.”

  DSOF Ex. 80 (JMJ-SEC-007-001638) ECF No. 73-31, at -1638 (2016 conference schedule as of

  June 15, 2016); PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 125:11-18. This fact is also

  immaterial.


  52. Keener has served as a speaker at industry conferences. See Ex. 1 (Keener Tr. 128:2-4).

  RESPONSE: Undisputed but immaterial.


      53. JMJ touted conference sponsorships on Twitter by posting pictures of its booths and

  otherwise advertising its interest in convertible notes. See Ex. 26, at 1-3 (JMJ’s Twitter posts).

  RESPONSE: Disputed as to the characterization, but undisputed that a few times in 2016, pictures

  from conferences were posted on JMJ’s Twitter account (@JMJ Financial). This fact is also

  immaterial.


      54. JMJ issued at least eight press releases to publicize conference sponsorships. See Ex. 23

  (press releases). The press releases made statements such as:

          a.      “[JMJ] commits $20 Million in unsecured investment to emerging public
                  companies in 2015.” Id., at JMJ-SEC-007-002759.

          b.      “Keener and JMJ Financial have committed $20,000,000 to unsecured
                  investments in 2016.” Id., at JMJ-SEC-007-000137.

          c.      “JMJ Financial’s primary investment vehicle, the QuickLoan, allows small
                  publicly-traded companies the ability to access up to $500,000 utilizing a
                  simple two-page promissory note.” Id., at JMJ-SEC-007-000179.

          d.      “With a portfolio of over 200 companies and many years of operating
                  experience, JMJ Financial is one of the most active, stable and reliable
                  investors focused on the smallcap segment.” Id., at JMJ-SEC-007-002755.

  RESPONSE: Undisputed but immaterial.
                                                     27
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 28 of 41




     55. JMJ referred to non-employees who helped to identify issuers willing to sell convertible

  notes as “brokers and finders,” and it used the term “partners” for service providers, such as law

  firms or accounting firms, that steered issuers to JMJ. See Ex. 1 (Keener Tr. 138:9-15, 139:425); Ex. 4

  (Nagel Tr. 79:14-20); Ex. 3 (Weisman Tr. 101:14-25).

  RESPONSE: Disputed as phrased—no service providers “steered” issuers to Mr. Keener. On

  occasion, service providers identified companies that may be in need of funding for Mr. Keener to

  consider investing in. PSOF Ex. 4 (9.11.19 Nagel Tr.) ECF No. 67-4, at 79:14-20 (brokers and

  finders provided leads on potential investments); PSOF Ex. 22 (7.16.2021 Keener Tr.) ECF No. 67-

  22, at 69:6-10 (describing finders as “people who g[a]ve us leads from time to time”); PSOF Ex. 1

  (6.6.2019 Keener Tr.) ECF No. 67-1, at 125:11-24 (attending conferences for “networking” and

  “education,” and meeting “companies who are seeking investors, other vendors, maybe attorneys

  and accountants;” did not recall finding investments through an attorney). This fact is also

  immaterial.


     56. JMJ hosted a dinner at Nobu Restaurant in Las Vegas for 24 “brokers and finders” on April

  13, 2015. Ex. 30, at JMJ-SEC-015-2383 (guest list for Nobu dinner); see also Ex. 1 (Keener Tr. 156:7-

  17 (Keener remembered buying securities such as a convertible note with the assistance of at least

  one attendee at the Nobu dinner)).

  RESPONSE: Disputed that Mr. Keener “remembered buying securities such as a convertible note

  with the assistance of at least one attendee at the Nobu dinner”; that misstates the testimony. PSOF

  Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 156:7-17 (discussing a specific attendee at the Nobu

  dinner but could not recall “what issuer” and then clarified that “it may have been that I was

  invested in an issuer that he provided some sort of services to”). Undisputed but immaterial that




                                                    28
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 29 of 41



  Mr. Keener hosted a dinner at Nobu Restaurant in Las Vegas for 24 “brokers and finders” on April

  13, 2015.


     57. JMJ paid commissions to brokers and finders who helped it find convertible notes to

  purchase. See Ex. 4 (Nagel Tr. 85:16 – 86:17, 87:18 – 88:10 (JMJ paid a portion of the convertible

  note purchase price to brokers and finders)).

  RESPONSE: Disputed as the fact is unsupported by the cited material—which is general and

  hypothetical testimony not concerning specific transactions—and is inconsistent with documents

  produced, which indicate that Mr. Keener made such payments not at his own discretion, but at the

  request of issuers. See, e.g., Ex. 15 (JMJ-LIT-003-005108), at -005150 (issuer directing Mr. Keener to

  send some of his payment of consideration for the NVIC #1 Note directly to a broker); Ex. 16

  (JMJ-LIT-003-008136), at -8159-60 (same, for the GDSI Note); Ex. 17 (JMJ-LIT-003-014656), at

  -014683-85 (same, for the NXGA Note). This fact is also immaterial.


     58. JMJ held a “Partner Seminar” on August 14, 2015 at the Wynn Hotel in Las Vegas. See Ex.

  16, at 1 (PowerPoint presentation titled “Partner Seminar August 14, 2015”).

  RESPONSE: Undisputed but immaterial.


     59. JMJ held a “Broker and Finder Seminar” (also called the “JMJ Financial Small Cap Summit”)

  on April 8, 2016 at the Wynn Hotel where JMJ covered all expenses for attendees, including the cost

  of accommodations and airfare for participants. See Ex. 24, at 1 (PowerPoint presentation titled

  “Broker and Finder Seminar April 8, 2016”); Ex. 4 (Nagel Tr. 79:1-9); Ex. 23, at JMJ-SEC-007-98

  (press release: “Justin Keener and JMJ Financial Host Small Cap Dealmaker Summit in Las Vegas”).

  RESPONSE: Undisputed but immaterial.




                                                    29
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 30 of 41



      60. At both events, Keener made a presentation to the participants urging them to send JMJ

  referrals of issuers that were looking to sell convertible notes. See Ex. 16; Ex. 24. Keener’s

  presentations included a notarized affidavit of JMJ’s CFO (Conrad Nagel) stating that JMJ had “in

  excess of $20,000,000 in liquid cash and cash equivalents that is immediately available for investment

  into small cap emerging companies.” Ex. 16, at 20, 23 (“Committed to invest additional $20M this

  year.”); Ex. 24, at 31 (same).

  RESPONSE: Undisputed but immaterial.


      61. JMJ posted information on Twitter about the Las Vegas seminars that it held. See Ex. 26, at 2

  (JMJ’s Twitter posts).

  RESPONSE: Undisputed that on a few occasions in 2016, Mr. Keener posted information on

  Twitter about seminars in Las Vegas, but this fact is immaterial.


      62. A JMJ press release about the April 8, 2016 event quoted Keener as follows:

          “The individuals we invited to Vegas have been responsible for arranging billions of

          dollars of investment in hundreds of small and micro-cap companies,” said Justin

          Keener[,] Founder and Portfolio Manager of JMJ Financial. “The JMJ Financial

          Small Cap Summit is unique in the industry, using an invitation-only, all expenses

          paid format to bring key dealmakers together to share and brainstorm. Underwriting

          the entire cost of this annual event, travel and lodging underscores our commitment

          to providing unsecured investment capital to small cap issuers.”

  Ex. 23, at JMJ-SEC-007-98.

  RESPONSE: Undisputed but immaterial.


      63. Keener took business deductions of $103,399, $101,701 and $67,407 on his 2014, 2015, and

  2016 federal tax returns for the costs of sponsoring and sending JMJ employees to industry
                                                     30
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 31 of 41



  conferences as well as sponsoring JMJ-branded conferences. See Ex. 6, at JMJ-SEC-022-64, 71, 77

  (tax returns); Ex. 4 (Nagel Tr. 82:22 – 83:9 (the federal tax return line items for “Conference and

  Summits – fees” covered all costs of attending and sponsoring both industry and JMJ conferences)).

  RESPONSE: Undisputed but immaterial.


      64. JMJ sent emails to potential issuer clients soliciting them to sell JMJ convertible notes. See,

  e.g., Ex. 31, at JMJ-SEC-015-23789 (Keener solicitation email to issuer).

  RESPONSE: Disputed as phrased—Mr. Keener did not “solicit[]” potential “issuer clients.”

  Undisputed but immaterial that Mr. Keener and/or his assistants identified convertible note

  investment opportunities by calling or emailing companies directly to inquire about their funding

  needs. PSOF Ex. 1 (6.6.2019 Keener Tr.) ECF No. 67-1, at 46:5-8 (“[I]f I liked the company, I’d say

  call these guys, you know, to see if they’re interested. Do they need money? If they do, you know,

  can we maybe figure out an investment?”), 161:19-24 (“I did one-on[]-one communications, always

  have. If I see a -- a company I wanted to invest in, I’ll write them a letter, write them an email, call

  them. That would include mail.”).


      65. JMJ distributed via email an “e-Newsletter” (which it also promoted on Twitter) to issuers to

  solicit them to sell JMJ convertible notes. See, e.g., Ex. 32, at JMJ-SEC-012-5822 - 24 (JMJ April 2016

  Newsletter); see also Ex. 1 (Keener Tr. 162:22). JMJ employee Peter Capernaros used software to

  track which issuers opened the e-Newsletter emails. Ex. 33, at 1-2. JMJ touted the e-Newsletter on

  Twitter. See Ex. 26, at 1 (JMJ’s Twitter posts).

  RESPONSE: Disputed as phrased—Mr. Keener did not “solicit” issuers “to sell” him convertible

  notes. Otherwise undisputed but immaterial that Mr. Keener distributed via email the one cited e-

  Newsletter.




                                                      31
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 32 of 41



     66. JMJ sent potential issuer clients gifts, such as jelly beans and mugs branded with “JMJ

  Financial.” Ex. 22 (Keener Dep. 64:1-6).

  RESPONSE: Disputed as phrased—“potential issuers” were not “clients”—but undisputed that

  Mr. Keener would sometimes send companies jellybeans or mugs with the words “JMJ Financial.”


     67. JMJ directly paid auditors who were working to audit the financial statements for certain

  issuers that had sold convertible notes to JMJ. Ex. 1 (Keener Tr. 190:21 – 191:3); Ex. 4 (Nagel Tr.

  89:13-14); see also Ex. 34, at JMJ-SEC-016-11520 (email exchange regarding JMJ paying for audit

  expenses of an issuer)); Ex. 17 (Natan Tr. 87:15-17 (“In some cases ... a portion of the proceeds [of

  a convertible note] would go directly to the accounting firms to make sure that they do their

  work.”)).

  RESPONSE: Disputed as the fact is unsupported by the cited materials—which consists of

  general testimony and one email communication but no specific transaction records—and is

  inconsistent with documents produced. Ex. 18 (JMJ-LIT-003-006822), at -006846-47 (issuer

  directing Mr. Keener to send some of his payment of consideration for the DIDG Note directly to

  an accountant or attorney); Ex. 19 (JMJ-SEC-009-002433), at -2494-2496 (same, for the JAMN

  Note). This fact is also immaterial.


     68. JMJ directly paid attorneys working on such issuers’ periodic filings. See Ex. 1 (Keener Tr.

  191:2-3); Ex. 4 (Nagel Tr. 89:13-14); Ex. 17 (Natan Tr. 87:2-25).

  RESPONSE: Disputed as the fact is unsupported by the cited materials—which consists of general

  testimony and does not concern specific transactions— and is inconsistent with documents

  produced. Ex. 18 (JMJ-LIT-003-006822), at -6846-47; Ex. 19 (JMJ-SEC-009-002433), at -2494-

  2495.




                                                    32
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 33 of 41



      69. JMJ provided custom financing options to issuers, described on its website as a “bridge

  loan”: “As each situation is unique, we’ll tailor the structure, timeline and details of your bridge loan

  to your specific needs. As we invest the personal capital of our portfolio manager, with no investors

  or underwriters, we can be uniquely creative and responsive.” See Ex. 9, at 4 (website page on bridge

  loans).

  RESPONSE: Undisputed that Mr. Keener’s website contained the quoted text.


      70. JMJ provided “Debt Consolidation/Refinance” consulting services to issuers on how to

  structure convertible notes and other financial instruments where the issuer has sold convertible

  notes to multiple holders. Id. at 6.

  RESPONSE: Disputed as the fact is unsupported by the cited document, which is Mr. Keener’s

  website. Although Mr. Keener’s website contains the phrase “Debt Consolidation/Refinance,”

  there is no evidence that he ever provided “Debt Consolidation/Refinance” “consulting services” to

  any issuers.


      71. Keener testified at his deposition that he never sought advice of counsel about whether to

  register as a securities dealer:

            Q. Other than – I don’t want you to talk about your current counsel. Other than
            with them – other than with them, you’ve never sought advice as to whether you
            needed to register as a dealer, is that right?
            A. That’s right.

  Ex. 22 (Keener Dep. 246:18-23).

  RESPONSE: Undisputed but immaterial.


      72. Keener testified at his deposition that he never received advice of counsel about whether to

  register as a securities dealer:

            Q. ... Do you have a letter or advice from an attorney that says you don’t have to
            register as a dealer other than in a Rule 144 letter?
                                                      33
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 34 of 41



          A. That specifically states that, no.

  Id. at 237:8-11.

  RESPONSE: Undisputed as to the testimony provided but disputed as the fact is unsupported by

  the cited exhibit.2


      73. Keener never contacted the SEC to seek guidance about Section 15(a)(1) of the Securities

  Exchange Act of 1934. Ex. 22 (Keener Dep. 254:23 – 255:5).

  RESPONSE: Undisputed but immaterial.




  2
   The SEC cited page 237 of Mr. Keener’s July 16, 2021 Deposition Transcript, but did not include
  that page in PSOF Ex. 22 (7.16.2021 Keener Tr.) ECF No. 67-22. Instead, that page can be
  accessed at DSOF Ex. 1 (7.16.2021 Keener Tr.) ECF No. 72-2.
                                                  34
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 35 of 41



                                       ADDITIONAL FACTS

     1. Mr. Keener is “an investor” with a “long-term view” of his investments. DSOF Ex. 2 ECF

  No. 72-3, at 36:5-7; DSOF Ex. 1 ECF No. 72-2, at 92:2-3, 201:9-14; DSOF Ex. 5 ECF No. 72-7, at

  -2753 (describing JMJ Financial as an “investor”); DSOF Ex. 6 ECF No. 72-8, at -1256 (as a

  “private investor”). One type of investment Mr. Keener made from January 2015 through 2017 was

  in convertible notes, sometimes referred to as “QuickLoans.” DSOF Ex. 1 ECF No. 72-2, at 25:1-

  26:2, 29:14-17, 30:10; DSOF Ex. 2 ECF No. 72-3, at 35:21-36:16, 69:25-70:20.

      2. Mr. Keener’s investment strategy was to hold a large number of similar investments with

  the knowledge that some would fail, and with the hope that some would succeed. DSOF Ex. 2

  ECF No. 72-3, at 55:2-3, 71:1-3, 209:6-14; DSOF Ex. 8 ECF No. 72-10, at 66:12-15, 79:13-14.

      3. Mr. Keener never sold any converted stock without waiting at least six months from the

  date of the initial convertible note investment. DSOF Ex. 2 ECF No. 72-3, at 36:10-16 (“The

  company issues me a convertible note, and I take a long-term view of, you know, maybe six to

  twelve or twenty-four months. Sometimes a much longer term view of three to five years, which []

  I’ve had actually more success with”). He held some of the notes for two to five years before

  converting into stock. Id.; see also DSOF Ex. 27 ECF No. 72-29, at -5889 (2 years); DSOF Ex. 28

  ECF No. 72-30, at -6219 (4 years).

      4. In some cases, either the stock price of these companies declined while Mr. Keener was

  holding the convertible note, or he lost his entire investment because companies went bankrupt or

  out of business during that time. DSOF Ex. 2 ECF No. 72-3, at 37:2-5, 55:11-12, 226:15-25,

  227:23-25; DSOF Ex. 15 (ECF No. 72-17 ¶¶ 22, 31-33; DSOF Ex. 24 ECF No. 72-26, at 219:7-21.

  In other cases, the companies refused to honor the terms of the convertible notes. DSOF Ex. 2

  ECF No. 72-3, at 56:18-57:15 (because the notes were unsecured, “the borrower has little incentive




                                                  35
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 36 of 41



  to honor the investment, the contract”); see, e.g., DSOF Ex. 31 ECF No. 72-33, at -19831-19836

  (settlement negotiations).

        5. Mr. Keener testified as follows about his losses on convertible notes:

           [I]t just turned out to be not a good way to make money. . . . [W]ith investing in convertible
           notes, it’s a pain. Had to have employees to help administer them. You deal with defaults,
           companies that stop making the filings, there’s companies that won’t pay you. And it
           became very burdensome and was not worth my continuing to move forward in those type
           of investments. . . .

       [I]t’s a very difficult investment to administer. I believe because the borrower has little
       incentive to honor the investment, the contract. It’s not like a mortgage where the person
       who borrows the mortgage has the incentive of I don’t want to lose my home, so I’m going
       to honor our agreement, I’m going to pay. Most of these – these were unsecured. . . . So
       the borrower had little interest in honoring a contract. . . even if you [] sue them, they still
       don’t care. . . . So it just became a hassle . . . I have no interest in reentering that business
       whatsoever again.
  DSOF Ex. 2 ECF No. 72-3, at 54:17-55:7, 56:21-57:15.

        6. The convertible note contracts typically identified Mr. Keener as either a “Lender” or an

  “Investor.” See, e.g., DSOF Ex. 18 ECF No. 72-20, at -1430 (“Lender” in EPAZ note); DSOF Ex.

  19 ECF No. 72-21, at -775 (same in CEGX note); DSOF Ex. 12 ECF No. 72-14, at -9396-9398

  (“Investor” in CATV note); DSOF Ex. 13 ECF No. 72-15, at -61-63 (same in ACNV note).

        7. Mr. Keener alone decides when and how to invest his money. DSOF Ex. 2 ECF No. 72-3

  at 33:16-21; DSOF Ex. 8 ECF No. 72-10, at 53:17-18, 22-23.

        8. Mr. Keener does not have any customers to whom he sells securities. DSOF Ex. 2 ECF

  No. 72-3, at 225:16-19 (“No customers, no clients”); DSOF Ex. 1 ECF No. 72-2, at 12:3-7, 15-21

  (Mr. Keener does not “interact with customers”).

        9. All of his sales of securities have been executed through registered broker-dealers. DSOF

  Ex. 2 ECF No. 72-3, at 228:1-4; see, e.g., DSOF Ex. 76 ECF No. 73-27, at -14005 (trade

  confirmation); DSOF Ex. 77 ECF No. 73-28, at -1 (same).

        10. Mr. Keener alone decides when to sell any securities. DSOF Ex. 2 ECF No. 72-3, at 33:3-

  21.
                                                     36
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 37 of 41



      11. Mr. Keener does not make a market in any securities. DSOF Ex. 7 ECF No. 72-9 ¶ 15. Mr.

  Keener does not quote a market in securities. Id. ¶ 17. Mr. Keener does not quote prices for

  securities. DSOF Ex. 2 ECF No. 72-3, at 225:1-4. Mr. Keener has never participated in a selling

  group. DSOF Ex. 7 ECF No. 72-9 ¶ 18; DSOF Ex. 2 ECF No. 72-3, at 228:5-7.

       12. Mr. Keener does not provide any services to investors. DSOF Ex. 7 ECF No. 72-9 ¶ 20.

  He does not extend credit to any other investors. Id. ¶ 21. He does not offer any investment advice

  to other investors. Id.

       13. Mr. Keener does not buy securities from, or sell securities to, retail investors. DSOF Ex.

  56 ECF No. 73-7, at Resp. to No. 14 (unable to cite any evidence that Mr. Keener interacted with

  “retail public”). Mr. Keener does not buy securities from, or sell securities to, institutional investors.

  Id. at Resp. to No. 15 (no evidence that Mr. Keener interacted with the “institutional public”).

       14. Mr. Keener does not issue or originate securities. DSOF Ex. 28 ECF No. 72-30, at -6222

  (Mr. Keener is not “an issuer, underwriter or dealer”); DSOF Ex. 79 ECF No. 73-30, at -6241

  (same); DSOF Ex. 57 ECF No. 73-8, at -8413 (same). Mr. Keener does not underwrite securities.

  DSOF Ex 28 ECF No. 72-30, at -6220; DSOF Ex. 57 ECF No. 73-8, at -8415.

       15. Mr. Keener does not run a matched book of repurchase agreements or a book of

  repurchase and reverse purchase agreements. DSOF Ex 7 ECF No. 72-9 ¶¶ 6, 29. Mr. Keener does

  not write derivatives contracts. Id. ¶ 23.

       16. Mr. Keener is a retail customer of the brokerage firms that execute his trades. DSOF Ex.

  65 ECF No. 73-16, at 82:17-83:8; see, e.g., DSOF Ex. 78 ECF No. 73-29, at -15681 (application to

  open a brokerage account with Alpine).

       17. When seeking to convert, Mr. Keener would first place a request with a company’s transfer

  Agent. See, e.g., DSOF Ex. 33 ECF No.72-35, at -1772; DSOF Ex. 34 ECF No. 72-36, at -26. At

  the time he made each conversion request, Mr. Keener typically provided the transfer agent with the

                                                     37
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 38 of 41



  following information for the transfer agent to review and approve the request: DSOF Ex. 33 ECF

  No. 72-35, at -1779-80 (note documents); id. at -1778 (wire transfer activity); id. at -1773-74

  (conversion notice); DSOF Ex. 34 ECF No. 72-36, at -41 (prior conversion requests); DSOF Ex. 33

  ECF No. 72-35, at 1774 to -1775 (compliance questionnaires); id. at -1781-85 (share reservation

  information); id. at -1786 (confirmation brokerage firm would seek to sell stock once deposited into

  his brokerage account); and id. at -1787-89 (Rule 144 attorney opinion letters).

       18. Once the transfer agent approved the conversion, Mr. Keener would place a request with

  His brokerage firm to deposit the stock into his account. See, e.g., DSOF Ex. 36 ECF No. 72-38, at -

  1940. Each brokerage firm partnered with a clearing firm to hold Mr. Keener’s securities. See, e.g.,

  DSOF Ex. 44 ECF No. 72-46, at -656-668 (broker facilitating communications between its clearing

  firm and Mr. Keener and/or his assistants).

       19. At the time Mr. Keener requested that converted shares be deposited into his brokerage

  account, Mr. Keener typically provided his brokerage and clearing firms with the same information

  about each note conversion as the transfer agent (see ¶ 17, supra), in order for those firms to review

  and approve his deposit request. See, e.g., DSOF Ex. 46 ECF No. 72-48, at -7941-44, 7932-38, -

  7945-48, -7950-53, -7393.

       20. The firms often charged Mr. Keener a “review fee” or “legal review fee” for this process.

  See, e.g., DSOF Ex. 47 ECF No. 72-49, at -4422 (legal fee $895); DSOF Ex. 48 ECF No. 72-50, at -

  91049 ($1,000 deposit review fee).

       21. Mr. Keener’s stock would not be deposited into his brokerage account unless the transfer

  agent, the brokerage firm, and the clearing firm all approved the transaction. See, e.g., DSOF Ex. 47

  ECF No. 72-49, at -4422 (Alpine); DSOF Ex. 52 ECF No. 73-3, at -3788 (BMA/COR ); DSOF Ex.

  53 ECF No. 73-4, at -852-856 (Key West); DSOF Ex. 36 ECF No. 72-38, at -1940-1943 (VStock

  Transfer/BMA/COR ).

                                                     38
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 39 of 41



       22. In connection with each conversion request, Mr. Keener obtained opinion letters from

  attorneys that confirmed that the conversion complied with SEC Rule 144, 17 C.F.R. § 230.144, and

  that Mr. Keener could sell the securities “free of restriction.” See, e.g., DSOF Ex. 54 ECF No. 73-5,

  at -8314 (concluding, after a “review of documents presented to us by the Issuer and JMJ Financial

  and such other corporate documents we have deemed necessary,” that the “shares may be issued

  free of any restrictions, and may be sold free of restriction in the manner provided by Rule 144.”);

  DSOF Ex. 55 ECF No. 73-6, at -9088 (concluding, following a review of documents, that “the

  above listed shares meet the criteria under Rule 144, and that all of the shares listed above may be

  transferred”).

       23. Mr. Keener also obtained opinion letters from attorneys that confirmed that he was not

  acting as an “underwriter,” was not engaging in a “distribution” of securities, and was “not engaged

  in the business of dealing.” DSOF Ex. 57 ECF No. 73-8, at -8415 (finding that JMJ Financial “is

  not engaged in the business of . . . dealing,” “has not acted as a dealer,” did not purchase shares to

  “engage in a ‘distribution,’” and “should not be deemed an underwriter.”); DSOF Ex. 28 ECF No.

  72-30, at -6220 (finding that JMJ Financial “is not a dealer” and did not acquire the shares “with a

  view to distribution”).

      24. The SEC has not disputed that Mr. Keener complied with Rule 144 and has not disputed the

  accuracy of any of the opinion letters Mr. Keener obtained from attorneys in connection with his

  conversions and sales. See DSOF Ex. 56 ECF No. 73-7, at Resp. to No. 11-13 (failing to cite any

  evidence of a dispute regarding Rule 144 compliance and regarding the attorney opinion letters).

       25. Mr. Keener had no knowledge of whether his brokerage firm acquired the stock for its own

  account, or sold it to an institutional investor, retail investor, or other third party. DSOF Ex. 65

  ECF No. 73-16, at 83:19-86:12. If his brokerage firm sold the stock to a third party, Mr. Keener has

  no knowledge of what price that third party paid. Id. at 111:24-114:21.

                                                     39
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 40 of 41



  Dated: August 31, 2021             Respectfully submitted,

                                     GREENBERG TRAURIG LLP

                                     Benjamin G. Greenberg_________
                                     Benjamin G. Greenberg
                                     Florida Bar No. 192732
                                     333 SE 2nd Avenue Suite 4400
                                     Miami, FL 33131
                                     Telephone: (305) 579-0850
                                     Facsimile: (305) 579-0717
                                     greenbergb@gtlaw.com

                                     BUCKLEY LLP

                                     Christopher F. Regan (pro hac vice)
                                     Veena Viswanatha (pro hac vice)
                                     Adam Miller (pro hac vice)
                                     2001 M Street NW, Suite 500
                                     Washington, DC 20036
                                     Telephone: (202) 349-8000
                                     Facsimile: (202) 349-8080
                                     cregan@buckleyfirm.com
                                     vviswanatha@buckleyfirm.com
                                     amiller@buckleyfirm.com

                                     Counsel for Defendant Justin W. Keener




                                       40
Case 1:20-cv-21254-BB Document 91 Entered on FLSD Docket 08/31/2021 Page 41 of 41



                                    CERTIFICATE OF SERVICE

         I hereby certify that I have this day served via ECF a true and correct copy of the foregoing

  Defendant Justin W. Keener’s Opposition to Plaintiff Securities and Exchange Commission’s

  Statement of Material Facts to the following:


          Joshua E. Braunstein (Special Bar No. A5502640)
          Antony Richard Petrilla (Special Bar No. A5502641)
          Attorneys for Plaintiff
          SECURITIES AND EXCHANGE COMMISSION
          100 F Street NE
          Washington, DC 20549
          Telephone: (202) 551-8470
          Braunsteinj@sec.gov

          Attorneys for Plaintiff
          Securities and Exchange Commission

                                                        This, the 31st day of August, 2021

                                                        /s/ Benjamin G. Greenberg
                                                        Benjamin G. Greenberg




                                                   41
